UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

wee eee een een ee ere neem nee eee eee x

MARGUERITE J. SCHROEDER, Administrator of the

Estate of GERALD SCHROEDER,
Plaintiff,

~against- Case No.: 19-cv4045139
(PM

METRO-NORTH COMMUTER RAILROAD, (PME)UICM)
Defendant.

wean aoe a -.X

 

CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

I. This Confidentiality Agreement and Protective Order (hereinafler “Agreement”)

shall be applicable to the following materials to be produced with Defendant’s Fi

Response to Plaintiff's Request for Production in this lawsuit entitled “Margud

th Supplemental

rite J. Schroder,

Administrator of the Estate of Gerald Schroeder v. Metro-North Commuter Railroad, and pending

in the United States District Court for the Southern District of New York, Index N
(PMH\JCM) (hereinatier referred to as the “Lawsuit”): (1) Written test for plumb
skills test for plumbers, including instructions and passing criteria; (3) Plaintiff
notes regarding performance on practical skills test.
2. As used herein:

(a) CONFIDENTIAL INFORMATION shall mean the d
produced by the Producing Parties,

(b) "Producing patty” shall mean Defendant Metro-North Con

and any third-parties producing “Confidential Information" in connection

4833-5633-2004y. |

o, L9-CV-05 139
ers; (2) Practical

s test scores and

peuments to be

hinnuter Railroad,

vith depositions,

 

 
document production or otherwise.

receiving "Confidential Information" in connection with depositions, docume

otherwise.

3.

Court, Confidential Information shall not be furnished, shown or disclosed to any

except to:

4833-5653-2004y. |

(¢)

Except with the prior written consent of the Producing party or

a.

“Receiving party” shall mean the party to this action and/pr amy non-party

at production of

by order of the

person or entity

personnel of plaintiff or defendants, engaged in assisting tn the preparation
of this action for trial or other proceeding herein and whe have been advised

of their obligations hereunder;

counsel for the parties to this action and their assoc
paralegals and other professional personnel (including su

iated attorneys,
pport staff) who

are directly assisting such counsel in the preparation of this action for trial

or other proceeding herein, are under the supervision ot
counsel, and who have been advised by such counsel of
hereunder;

expert witnesses or consultants retained by the parties o1
furnish technical or expert services in connection with this
testimony with respect to the subject matier of this action

action or other proceeding herem; provided, howe
Confidential Information is furnished, shown or disclosd
with paragraph 8 hereof,

the Court and court personnel, if filed in accordance wi
hereof;

 

control of such
their obligations

their counsel to
action or fo give

at the trial of this

ver, that such
d in accordance

th paragraph 1)

an officer before whom a deposition is taken, including stenographic
reporters and any necessary secretarial, clerical or other personnel of such
officer, if furnished, shown or disclosed in accordance with paragraph 10

hereof:

trial and deposition witnesses, if furnished, shown
accordance with paragraphs 8, 9 and 10, respectively, here

 

or disclosed in
of; and
g. any other person agreed to by the parties.

4. Confidential Information shall be utilized by the Receiving parts

only for purposes of this litigation and for no other purposes.
5, Before any disclosure of Confidential Information is made to an ¢
consultant pursuant to paragraph 4(c) hereof, counsel for the Receiving party
written agreement, in the form of “Agreement to Respect Confidential Materi
http://www. nycbar.org/pdff report/ModelConfidentiality.pdf ), to comply with an
terms. Counsel for the party obtaining the executed agreement shal] supply a co
all other parties at the time of the disclosure of the information required to be dig
§ 26, except that any such agreement signed by an expert or consultant who is n¢
called as a witness at trial is not required to be supplied.
G. Should the need arise for any of the parties to disclose Confider!
during any hearing or trial before the Court, including through argument or the
evidence, such party may do so only after taking such steps as the Court, upe
disclosing party, shall deem necessary to preserve the confidentiality of su
Information.
7.
deposition in this action any documents or information which have beer

"Confidential Information" under the terms hereof. Any court reporter and de

This order shall not preclude counsel for the partics from us

and its counsel

xpert witness or
shall provide a
al" (available at
d be bound by its
py to counsel for
closed by FRCP

t expected to be

tial Information
presentation of
n motion of the

ch Confidential

ing during any
, designated as

position witness

who is given access to Confidential Information shall, prior thereto, be provided with a copy of

this order and shall execute the "Agreement to Respect Confidential Materi:

http://vvww. nycbar.org/pdffreport/ModelConfidentiality. pdf ). Counsel for the

a
4833-5633-2004¥.1

al" (avatlable at

party obtaining

 

 
the “Agreement to Respect Confidential Material" shall supply a copy to coun
parties in the action,
8, (a) A Receiving party who seeks to file with the Court any depos
exhibits, answers to interrogatories, and other documents containing Confidential
any pleading, brief or memorandum which reproduces, parapluases or disclo
Information, shall provide all other parties with seven (7) days' written notice of
such material with the Court, so that the Producing party may file a motion, b
cause, to seal such Confidential Information.
(b) The motion to seal by the Producing party must folio,
established by the Local Rules of the Southern District of New York or Individ
Hon Philip M. Halpern.
(c) The Confidential Information shall not be filed until the

deciston on the motion to seal.

(d)

answers to interrogateries, and other documents containing Confidential Infor

Tn the event the motion to seal is granted, all deposition trar

pleading, brief or memorandum which reproduces, paraphrases or discloses such
fled electronically in accordance with the Individual Rules of the Hon, Peter M.

{e) Working copies of any sealed efiled documents must be
courtroom in sealed envelopes or other appropriate sealed container on which s
the caption of this litigation, the words: |

"CONFIDENTIAL MATERIAL SUBJECT TO CONF

ORDER"

4§33-$633-2004y. i

sel for all other

ition transcripts,
Information, and
ses Confidential
its intent fo file

y order to show

W any protocols

ual Rules of the

Court renders a

scripts, exhibits,
mation, and any
material, shall be
Halpern.

submitted to the

hail be endorsed

IDENTIALITY

 
as an indication of the nature of the contents, and a statement in substantially the

"This envelope, containing documents which are filed in th

case by (name of party), is not to be opened nor are the conten

thereof to be displayed or revealed other than to the Court, th
parties and their counsel of record, except by order of the Coul
or consent of the parties, Violation hereof may be regarded a

contempt of the Court."

(f) Such documents shall be returned by the Part Clerk to the

the documents upon disposition of the motion or other proceeding for which they

Chambers will attempt to notify the party who efiled the documents, and if the d
retrieved within 30 days thereafter, the working copes will be discarded.

9,

information to or with any person not entitled to receive such information under |

10.
confidential in accordance with the provisions of this order.
11. The production or disclosure of Confidential Information shall in r

a waiver of each party's right to object to the production or disclosure of other in
action or in any other action.
12,
modification of, this order or any provisions thereof by properly noticed motion
13,

(a) that there shall be no restriction on documents that are used a

in Court (unless such exhibits were filed under seal); and

(b) that a party may séek the written. permission of the Producing

4833-5633-2004v.]

Any person receiving Confidential Information shall not reveal

Extracts and summaries of Confidential Information shall als

This order is without prejudice to the right of either party to see

This Order shall continue to be binding after the conclusion of this

following form:
s
is
e
t
s

party who efiled

were submitted.

scurments are not

or discuss such
the terms hereof.

o be treated as

lo way constitute

formation in this

Ie relief from, or
o the Coutt.
litigation except

s exhibits

* party or

 

 
further order of the Court with respect to dissolution or modification of any

part of this order. The provisions of this order shall, absent prior written

consent of both parties, continue to be binding after the conclusion of this

action,

14, Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in
the course of disclosure.
15, (a) Within sixty (60) days after the final termination of this litigation by
settlement or exhaustion of all appeats, all Confidential Information produced or designated and
all reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at the
option of the Producing Party,

(b) In the event that any party chooses to destroy physical objects and
documents, such party shall certify in writing within sixty (60) days of the final termination of this
tigation that it has undertaken its best efforts to destroy such physical objects and documents, and
that such physical objects and documents have been destroyed to the best of its knowledge.

(c) Notwithstanding anything to the contrary, counse! of record for the parties
may retain one copy of documents constituting work product, a copy of pleadings, motion papers,
discovery responses, deposition transcripts and deposition and trial exhibits.

(d) This order shail not be mterpreted in a manner that would violate any
applicable cannons of ethics or codes of professional responsibility, Nothing in this order shall
prohibit or interfere with the ability of counsel for any party, or of experts specially retained for
this case, to represent any individual, corporation, or other entity adverse to any party or its

6
4833-5633-2004¥, |

 
affilitters} in connecuon with any other matters.

16. This order may be changed by further order of this Court. and is without prejudice
to the rights of a party to move for relicf from any of its provisions, or to seek or agrec to different
or additional protection for any parucular material or tnformation.

STIPULATED, AGREED AND CONSENTED TO:

LANDMA™ CORSE BALLAINE & FORD PLC,

Oy Pea
Lye ‘\ | weotia

i j
Gind EL Nieotera/ Hag.
Attorneys tor Defendant
METRO-NORTH COMMUTER RAILROAD
(20 Broadway, 13th Floor
New York, NY 10271-0079
(212) 238-4800

Dated: Meee By:

 

Dated: 9 4 ff KELLER & GOGGIN, P.C.

aN

A
Robert Goggin Fsq. 77 +
Attarnev for Plaintiff
1528 Walnut St #900
Philadelphia, PA 19102
(800) 666-3352

So Ordered:

+ fe

ON fee ae FP I! PPE 1 dbo oe eo

JUDITH C, McCARTHY #20 20>
United States Magistrate Judge

wd

R34-S633- M4 |

 
